DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-13, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadwalader et al. (US PGPub 2006/0108548, hereinafter Cadwalader).
Regarding claim 1, Fig. 4 of Cadwalader discloses arranging at least one radiation protection material (20) (see paragraph [0035]) between at least two layers (62 and 64) of at least one plastic containing element (see paragraphs [0052] and [0055]), removing at least part of the gas present between the at least two layers (62 and 64) (see Fig. 3) or positioning the at least two layers (62 and 64) with the radiation protection material (20) arranged therebetween in an inert gas atmosphere (see paragraph [0044]), and connecting the at least two layers (62 and 64) with each other (see Fig. 4) (see paragraph [0052]).
Regarding claim 2, Fig. 4 of Cadwalader discloses a region between the at least two layers (62 and 64) is reduced from an initial pressure to a processing gas pressure while the at least two layers are being connected with each other (see Figs. 3 and 4).
Regarding claim 4, Fig. 4 of Cadwalader discloses at least one of the layers (62 and 64) is pressed toward the radiation protection material (20) in order to remove at least part of the gas present between the at least two layers (62 and 64) (see Fig. 4).

Regarding claim 6, Fig. 4 of Cadwalader discloses the at least two layers (62 and 64) and the radiation protection material (20) are placed in a processing chamber with a gas pressure reduced relative to an ambient gas pressure or with an inert gas atmosphere (see paragraph [0052]).
Regarding claim 7, Fig. 4 of Cadwalader discloses the at least two layers (62 and 64) are connected with each other along a connecting line completely or partially extending around the radiation protection material (20) (see Fig. 4).
Regarding claim 8, Fig. 4 of Cadwalader discloses the at least two layers (62 and 64) are connected with each other along an additional connecting line not extending around the radiation protection material (20) (see Fig. 4).
Regarding claim 9, Fig. 4 of Cadwalader discloses a carrier material (40) and/or a shaped part are additionally incorporated between the at least two layers (62 and 64) (see Fig. 4).
Regarding claim 10, Cadwalader discloses the at least one plastic containing element (60) comprises at least one plastic containing woven fabric (see paragraph [0054]).
Regarding claim 11, Fig. 4 of Cadwalader discloses the at least one plastic containing element (60) or at least one of the two layers is translucent (see paragraph [0055]).

Regarding claim 13, Fig. 4 of Cadwalader discloses at least one radiation protection material (20) (see paragraph [0035]), and a sheath (60) with an internal volume in which the at least one radiation protection material (20) is arranged (see paragraph [0052]), wherein the internal volume comprises an inert gas (40) (see paragraph [0044]).
Regarding claim 15, Fig. 4 of Cadwalader discloses at least one radiation protection material (20) (see paragraph [0035]), and a sheath (60) with an internal volume in which the at least one radiation protection material (20) is arranged, wherein the sheath (60) planarly abuts the at least one radiation protection material (20) (see paragraph [0052]).
Regarding claim 16, Fig. 4 of Cadwalader discloses the sheath (60) comprises a connecting line (66) of two layers (62 and 64) of the sheath (60), the connecting line completely or partially extending around the radiation protection material (20) (see Fig. 4).
Regarding claim 17, Fig. 4 of Cadwalader discloses the sheath (60) comprises an additional connecting line (66) not extending around the radiation protection material (20), wherein the additional connecting line (66) runs around an opening within the sheath (60) (see Fig. 4).

Regarding claim 19, Fig. 4 of Cadwalader discloses the radiation protection apparatus comprises a patient table (see paragraph [0001]) with a fixing apparatus to which the radiation protection element (20) is mounted for protection below or above the patient table or to which the plurality of radiation protection elements is mounted for protection below or above the patient table, or wherein the radiation protection apparatus comprises a radiation protection cart to which the radiation protection element (20) is mounted or to which the plurality of radiation protection elements is mounted (see paragraph [0069]).
Regarding claim 20, Fig. 4 of Cadwalader discloses the sheath (60) comprises a connecting line (66) of two layers of the sheath, the connecting line (66) completely or partially extending around the radiation protection material (20) (see paragraph [0052]).
Regarding claim 21, Fig. 4 of Cadwalader discloses the sheath (60) comprises an additional connecting line (66) of two layers of the sheath (62 and 64), the additional connecting line (66) not extending around the radiation protection material (20), wherein the additional connecting line (66) runs around an opening within the sheath (60) (see paragraph [0052]).

Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the processing gas pressure is selected such that inside a sheath of the radiation protection material formed by connected the at least two layers a gas pressure is less than 1 bar at 23 degrees Celsius.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881                                                                                                                                                                                                        

Hanway Chang
February 17, 2022
/HC/           Examiner, Art Unit 2881